Case 7:20-cv-00478-TTC-RSB Document 7 Filed 09/29/20 Page 1 of 2 Pageid#: 32


                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF VIRGINIA
                            ROANOKE DIVISION


 ANTONIO L. BROOKS,                             Civil Action No. 7:20-cv-00478
     Plaintiff,
                                                MEMORANDUM OPINION
 v.
                                                By: Hon. Thomas T. Cullen
 JOHN A. WOODSON, et al.,                           United States District Judge
     Defendants.

       Plaintiff Antonio L. Brooks, proceeding pro se, filed a civil rights complaint, pursuant

to 42 U.S.C. §1983. By order entered August 14, 2020, the court directed plaintiff to submit

within 20 days from the date of the order an inmate account form, and a certified copy of

plaintiff’s trust fund account statement for the six-month period immediately preceding the

filing of the complaint, obtained from the appropriate prison official of each prison at which

plaintiff is or was confined during that six-month period. On September 3, 2020, the plaintiff

returned the signed inmate account form; the required six-month statements, however, were

not included. On September 3, 2020, the court sent plaintiff another conditionally filed order

directing him to send in the required six-month statements. On September 28, 2020, plaintiff

returned another inmate account form signed by the trust officer but did not include the

required six-month statements. Plaintiff was advised that a failure to comply would result in

dismissal of this action without prejudice.

       More than 20 days have elapsed, and plaintiff has failed to comply with the described

conditions. Accordingly, the court will dismiss the action without prejudice and strike the case

from the active docket of the court. Plaintiff may refile the claims in a separate action once

plaintiff is prepared to comply with the noted conditions.
Case 7:20-cv-00478-TTC-RSB Document 7 Filed 09/29/20 Page 2 of 2 Pageid#: 33


       The Clerk is directed to send a copy of this Memorandum Opinion and accompanying

Order to plaintiff.

                     29th day of September, 2020.
       ENTERED this _____




                                        __________________________________
                                        HON. THOMAS T. CULLEN
                                        UNITED STATES DISTRICT JUDGE
